COXE, Circuit Judge
(dissenting). Starting with the proposition, regarding which there can be no doubt, that the Massasoit, a helpless barge, was towed by the Oceánica upon the pier of the Buffalo Waterworks and impaled there until the barge and her cargo became a total loss, it would seem to be the duty of the court not to permit any harsh or novel inte’rpretation of the law to stand between her and redress. As the tug is only liable for her own negligence, the opinion of the court proceeds upon the theory that if the tow assumes all risks nothing can be contemplated except the assumption of the risk attributable to such negligence. Grant that this is so, it by no means follows that the tow is remediless if injured by the fault of the tug.
In 1870 the Supreme Court decided in the case of The Syracuse, 12 Wall. 167, 20 L. Ed. 382, that the tug could not be relieved by such an agreement from the consequences of her own negligence. This decision has been followed by a long line of authorities, some of them being cited in the opinion of the court, until the principle has been recognized as an established rule of the admiralty courts, not only by lawyers but-by vessel owners as well. In the case of The Edmund L. Levy, 128 Fed. 683, 63 C. C. A. 235, this court said:
“The agreement of the canal boat to be towed at her own risk did not ■exempt the tug from liability for damages occasioned by her own negligence.”
■ The wisdom of the rule cannot, be doubted. It ought to be against public policy to permit a vessel to contract against her own fault. To allow her to do so begets recklessness, carelessness and neglect. The same reasons for prohibiting such a contract in the case of common ■carriers apply, though not, perhaps, to the same extent, in the case of a towage contract. In both cases the design is to prevent those who have the absolute control of another’s property from extorting an agreement that they may neglect all reasonable precautions to preserve it. I can see no reason for abrogating the rule and every reason why it should be continued.
If, however, the facts found by the court be correct, it is difficult to perceive how the question arises at all in the case at bar. The court finds that the contract was:
“That tbe Oceánica should tow the Massasoit from Marquette to Buffalo, the tow to assume all risks.”
When the tow reached Buffalo it is obvious that the contract was .completed and the agreement to assume all risks which was a part of the contract, ended when the contract ended. The accident happened after the vessels had left Buffalo and were on their way to Tonawanda down the Niagara river. How an agreement to assume all risks on voyage from Marquette to Buffalo can be made applicable to a voyage from Buffalo to Tonawanda I am unable to understand.
• •. I think the decree was right and should be affirmed.